19-52293-amk   Doc 30   FILED 10/18/19   ENTERED 10/18/19 14:14:54   Page 1 of 9
19-52293-amk   Doc 30   FILED 10/18/19   ENTERED 10/18/19 14:14:54   Page 2 of 9
19-52293-amk   Doc 30   FILED 10/18/19   ENTERED 10/18/19 14:14:54   Page 3 of 9
19-52293-amk   Doc 30   FILED 10/18/19   ENTERED 10/18/19 14:14:54   Page 4 of 9
19-52293-amk   Doc 30   FILED 10/18/19   ENTERED 10/18/19 14:14:54   Page 5 of 9
19-52293-amk   Doc 30   FILED 10/18/19   ENTERED 10/18/19 14:14:54   Page 6 of 9
19-52293-amk   Doc 30   FILED 10/18/19   ENTERED 10/18/19 14:14:54   Page 7 of 9
19-52293-amk   Doc 30   FILED 10/18/19   ENTERED 10/18/19 14:14:54   Page 8 of 9
19-52293-amk   Doc 30   FILED 10/18/19   ENTERED 10/18/19 14:14:54   Page 9 of 9
